DETAILED ACTION
This office action is in response to the amendments/remarks filed on 03/04/2021. Claims 20-21, 23-24, 26-38 are pending; claims 20, 23, 27, 35, 37 have been amended.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The previous rejection under 35 USC 112 (b) has been withdrawn in light of the amendment to the claim 35.
	Allowable Subject Matter
Claims 20-21, 23-24, 26-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination neither discloses nor renders obvious a torque transmission arrangement for a powertrain of a motor vehicle, specifically, “wherein the first spatial area is a dry space, the second spatial area is a moist space, and the third spatial area is a wet space, wherein the moist space contains an oil mist, wherein a mass damper unit, configured as one of a speed-variable mass damper, a fixed- frequency mass damper, or a mass damper for two or more engine orders, is arranged in the second spatial area in torque path” and in combination with the remaining structure of claim 20. 

The prior art of record alone or in combination neither discloses nor renders obvious a torque transmission arrangement for a powertrain of a motor vehicle, specifically, “wherein the first spatial area is a dry space, the second spatial area is a moist space, and the third spatial area is a wet space, wherein the moist space contains an oil mist, wherein the separating element is provided with a radially outwardly circumferential seal” and in combination with the remaining structure of claim 27.

The prior art of record alone or in combination neither discloses nor renders obvious a torque transmission arrangement for a powertrain of a motor vehicle, specifically, “wherein the first spatial area is a dry space, the second spatial area is a moist space, and the third spatial area is a wet space, wherein the moist space contains an oil mist, wherein the starting element is one of a friction clutch, a multiple plate clutch, or a multiple disk brake” and in combination with the remaining structure re of claim 37.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        




/LILLIAN T NGUYEN/Examiner, Art Unit 3659